Exhibit 10.4

 

 

 

OMNIBUS AGREEMENT

BY AND AMONG

WESTERN GAS EQUITY PARTNERS, LP

WESTERN GAS EQUITY HOLDINGS, LLC

AND

ANADARKO PETROLEUM CORPORATION

 

 

 



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), and is by and among Western Gas Equity
Partners, LP, a Delaware limited partnership (the “Partnership”), Western Gas
Equity Holdings, LLC, a Delaware limited liability company (the “General
Partner”), and Anadarko Petroleum Corporation, a Delaware corporation
(“Anadarko”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II of this Agreement, with
respect to the agreement of Anadarko to provide or cause to be provided, and the
agreement of the Partnership to reimburse and compensate Anadarko for the
provision of, certain general and administrative services.

In consideration of the premises, covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. (a) Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.

(b) As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Administrative Fee” is defined in Section 2.1(c).

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is an officer, director, trustee, or holder of fifty percent (50%) or
more of the voting interest of any Person described in clauses (a) through (c).
For purposes of this definition, the term “controls,” “is controlled by” or “is
under common control with” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Voting Securities, by contract or
otherwise.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Anadarko” is defined in the preamble to this Agreement.

 

Western Gas Equity Partners, LP

Omnibus Agreement

1



--------------------------------------------------------------------------------

“Anadarko Entities” means Anadarko and any other Person controlled by Anadarko
other than the Partnership Entities. For purposes of this definition, “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of Voting Securities, by contract or otherwise.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (A) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (B) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) other
than Anadarko or any Affiliate of Anadarko becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of the Applicable Person, other than
in a merger or consolidation which would not constitute a Change of Control
under clause (iii) above.

“Closing Date” means the date of the closing of the initial public offering of
Common Units.

“CP Index” is defined in Section 2.1(c).

“General Partner” is defined in the preamble to this Agreement.

“MLP Omnibus Agreement” means that certain Omnibus Agreement, dated as of
May 14, 2008, by and among Western Gas Partners, LP, Western Gas Holdings, LLC
and Anadarko, as heretofore amended.

“Partnership” is defined in the preamble to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

“Partnership Group” means the Partnership and its Subsidiaries (other than
Western Gas Partners, LP and its Subsidiaries) treated as a single consolidated
entity.

 

Western Gas Equity Partners, LP

Omnibus Agreement

2



--------------------------------------------------------------------------------

“Party” and “Parties” are defined in the preamble to this Agreement.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity.

“Subsidiary” means, with respect to any Person, (i) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (ii) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner, but only if such Person, directly or indirectly through one or
more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination, or (iii) any other Person (other than
a corporation or a partnership) in which such Person, one or more Subsidiaries
of such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (A) at least a majority ownership interest or (B) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.

ARTICLE II

SERVICES

2.1 Provision of Services; Reimbursement and Administrative Fee.

(a) Anadarko hereby agrees to cause the Anadarko Entities to continue to provide
the Partnership Entities with certain general and administrative services, such
as legal, accounting, treasury, cash management, insurance, administrative and
claims processing, risk management, health, safety and environmental,
information technology, human resources, credit, payroll, internal audit, tax,
marketing and midstream. These general and administrative services shall be
substantially identical in nature and quality to the services of such type
previously provided by the Anadarko Entities to Western Gas Partners, LP and its
Subsidiaries pursuant to the MLP Omnibus Agreement.

(b) The Partnership Group hereby agrees to reimburse Anadarko for all cash
expenses and expenditures that the Anadarko Entities incur or payments they make
on behalf of the Partnership Entities for the general and administrative
services provided for in Section 2.1(a).

(c) In addition to the reimbursement obligation described in Section 2.1(b), the
Partnership shall pay Anadarko (or an Anadarko Entity designated by Anadarko) an
administrative fee (the “Administrative Fee”) of $250,000 per year (subject to
adjustment as specified below), payable in arrears in equal quarterly
installments on or before the 30th day following the end of each fiscal quarter
following the Closing Date (pro rated to account for any

 

Western Gas Equity Partners, LP

Omnibus Agreement

3



--------------------------------------------------------------------------------

partial quarterly period). On January 1, 2014 and each January 1st thereafter,
the Administrative Fee shall be increased by the percentage increase in the
Consumer Price Index – All Urban Consumers, U.S. City Average, Not Seasonally
Adjusted (the “CP Index”). In making such adjustment, the Administrative Fee
shall be increased by the CP Index for the prior year period based on the most
recent information available from the U.S. Department of Labor.

2.2 Reimbursement for Publicly Traded Partnership Expenses. The Partnership
Entities hereby agree to reimburse Anadarko for all expenses and expenditures
that the Anadarko Entities incur or payments that they make as a result of the
Partnership’s becoming a publicly traded partnership, including (but not limited
to) expenses associated with annual and quarterly reporting; tax return and
Schedule K-1 preparation and distribution expenses; Sarbanes-Oxley compliance
expenses; expenses associated with listing on the New York Stock Exchange;
independent auditor fees; legal fees; investor relations expenses; and registrar
and transfer agent fees. Furthermore, the Partnership Entities agree to
reimburse Anadarko for any such expenses incurred on or before the Closing Date
by the Anadarko Entities on behalf of the Partnership Entities.

2.3 Reimbursement for Insurance. The Partnership Entities hereby agree to
reimburse Anadarko for all expenses that the Anadarko Entities incur or payments
that they make on behalf of the Partnership Entities for insurance coverage with
respect to the Partnership Assets.

2.4 Reimbursement Procedures. On or before the fifth business day of each month,
Anadarko shall send an invoice to the General Partner for that amount of money
associated with all expenses or expenditures incurred or payments made by the
Anadarko Entities during the preceding month that are to be reimbursed by the
Partnership Entities pursuant to Sections 2.1(b), 2.2 and 2.3 hereof. Where it
is not reasonably practicable to determine the cost of such an expense,
expenditure or payment, Anadarko or the applicable Anadarko Entity may make a
good faith reasonable estimate of such expense, expenditure or payment (and
provided that any such estimates, other than with respect to benefit load, are
“trued up” within 10 days of the end of each quarter based on the actual amount
of the expenses, expenditures or payments in respect of which estimates were
made in the immediately preceding quarter). Subject to the parenthetical clause
in the immediately preceding sentence, the Partnership Entities shall accept any
estimate or benefit load described in this paragraph, provided that such
estimate is reasonable and made in good faith. The Partnership Entities shall
pay such invoice within 30 days of receipt.

ARTICLE III

MISCELLANEOUS

3.1 Accuracy of Recitals. The paragraphs contained in the recitals to this
Agreement are incorporated in this Agreement by this reference, and the Parties
to this Agreement acknowledge the accuracy thereof.

 

Western Gas Equity Partners, LP

Omnibus Agreement

4



--------------------------------------------------------------------------------

3.2 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas. Each Party hereby submits to
the jurisdiction of the state and federal courts in the State of Texas and to
venue in Houston, Texas.

3.3 Notices. Any notice, demand, or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
courier, or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt if sent by
telecopier, addressed as follows:

If to Anadarko:

Anadarko Petroleum Corporation

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attn: General Counsel

Fax: 832-636-3214

If to the Partnership or the General Partner:

Western Gas Equity Holdings, LLC

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attn: President

Fax: 832-636-6001

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 3.3.

3.4 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

3.5 Agreement. This Agreement constitutes the entire agreement of the Parties
relating to the matters contained herein, superseding all prior contracts or
agreements, whether oral or written, relating to the matters contained herein.

3.6 Termination. This Agreement shall terminate upon a Change of Control of the
General Partner or the Partnership, other than any Change of Control of the
General Partner or the Partnership that may be deemed to have occurred pursuant
to clause (iv) of the definition of Change of Control solely as a result of a
Change of Control of Anadarko. Notwithstanding any other provision of this
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and Common Units held
by the General Partner and its Affiliates are not voted in favor of such
removal, this Agreement may immediately thereupon be terminated by Anadarko.

 

Western Gas Equity Partners, LP

Omnibus Agreement

5



--------------------------------------------------------------------------------

3.7 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

3.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

3.9 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties. Each of the Parties hereto specifically intends
that each entity comprising the Anadarko Entities and the Partnership Entities,
as applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.

3.10 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

3.11 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.12 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of any
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Section means such Section of this
Agreement, and references in any Section or definition to any clause means such
clause of such Section or definition; (f) “hereunder,” “hereof,” “hereto” and
words of similar import will be deemed references to this Agreement as a whole
and not to any particular Section or other provision hereof or thereof;
(g) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and (h) relative
to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding” and “through” means “through and including.”

 

Western Gas Equity Partners, LP

Omnibus Agreement

6



--------------------------------------------------------------------------------

3.13 Titles and Headings. Section titles and headings in this Agreement are
inserted for convenience of reference only and are not intended to be a part of,
or to affect the meaning or interpretation of, this Agreement.

3.14 Relationship of the Parties.

(a) Nothing in this Agreement shall cause any of the Anadarko Entities or the
Partnership Entities to become members of any other partnership, joint venture,
association, syndicate or other entity. Nothing in this Agreement shall cause
any Partnership Entity to be considered an Anadarko Entity, and vice versa.

(b) For purposes of this Agreement, no Partnership Entity shall be deemed to be
an Affiliate of the Anadarko Entities nor shall any Anadarko Entity be deemed to
be an Affiliate of any the Partnership Entities.

3.15 Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

3.16 Time of the Essence. Time is of the essence in the performance of this
Agreement.

3.17 Delay or Partial Exercise Not Waiver. No failure or delay on the part of
any Party to exercise any right or remedy under this Agreement will operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or any related document.
The waiver by either Party of a breach of any provisions of this Agreement will
not constitute a waiver of a similar breach in the future or of any other breach
or nullify the effectiveness of such provision.

3.18 Withholding or Granting of Consent. Unless otherwise provided in this
Agreement, each Party may, with respect to any consent or approval that it is
entitled to grant pursuant to this Agreement, grant or withhold such consent or
approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.

3.19 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

3.20 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 3.9, the provisions of this Agreement are enforceable
solely by the Parties, and no limited partner, member, or assignee of Anadarko,
the Partnership, the General Partner or other Person shall have the right,
separate and apart from Anadarko, the Partnership or the General Partner, to
enforce any provision of this Agreement or to compel any Party to comply with
the terms of this Agreement.

 

Western Gas Equity Partners, LP

Omnibus Agreement

7



--------------------------------------------------------------------------------

3.21 No Recourse Against Officers or Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Anadarko Entity or any Partnership
Entity.

3.22 Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
Party for which he is signing, and that such signature is sufficient to bind the
Party purportedly represented.

[Signature page follows]

 

Western Gas Equity Partners, LP

Omnibus Agreement

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

WESTERN GAS EQUITY PARTNERS, LP

By:

  WESTERN GAS EQUITY HOLDINGS, LLC, its general partner

By:

  /s/ Donald R. Sinclair  

Name Donald R. Sinclair

 

Title: President and Chief Executive Officer

WESTERN GAS EQUITY HOLDINGS, LLC

By:

  /s/ Donald R. Sinclair  

Name: Donald R. Sinclair

 

Title: President and Chief Executive Officer

ANADARKO PETROLEUM CORPORATION

By:

  /s/ Robert G. Gwin  

Name: Robert G. Gwin

 

Title: Senior Vice President, Finance and Chief Financial Officer

Signature Page–Omnibus Agreement of

Western Gas Equity Partners, LP